IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: GENERAL STATEWIDE JUDICIAL              : No. 533 Judicial Administration Docket
EMERGENCY                                      :
                                               :


                                         ORDER


PER CURIAM


       AND NOW, this 25th day of March, 2020, in light of the necessity for a statewide

judicial emergency until at least April 14, 2020, as well as the Governor’s proclamations

imposing increasingly restrictive remedial efforts:

       This Court DIRECTS that the Supreme Court argument session scheduled for

April 21st through the 23rd in Pittsburgh is CANCELLED. The cases listed for this

session will be decided on the briefs submitted by the parties.

       Upon good cause shown, the Court, on motion of a party to an appeal, will

reschedule oral argument instead of deciding the appeals on the briefs. Any such

motion must be filed before April 9, 2020.